Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	Applicant’s arguments, filed 9/30/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 10, the phrase “at least one release promoting agent comprising a polymer having pH dependent solubility that dissolves at pH values of more than 5” is indefinite because it’s unclear what medium at least one release promoting agent dissolves in at pH values of more than 5, as this is not specified by the claim or the specification.  Regarding claim 25, the limitation “dissolves rapidly” renders the claim indefinite.  The term “rapidly” is a relative term which renders the claim indefinite. The term “rapidly” is not defined by the claim, the specification does not 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was 

Claims 1-2, 5-10, and 21-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over as being unpatentable over US 20040185095 to Franke in view of US 4792452 to Howard.  Franke teaches a method of treating epileptic seizures comprising administration of oxcarbazepine (paragraph 2).  Franke desires controlled-release formulations, and teaches the disadvantage of immediate formulations which cause an undesired rapid increase of the plasma level of the active metabolite monohydroxydihydrocarbamazepine (MHD), which is associated with undesired side effects such as nausea, dizziness and fainting, and taking multiple immediate release pills throughout the day has problems with patient compliance with taking the medication on the schedule directed by the doctor (paragraphs 4-5).  Franke teaches once-a-day administration (paragraph 6).   Franke teaches oxcarbazepine (a basic medicament) in an amount of 600 mg is used to treat seizures including tonic-clonic seizures (paragraph 99; claim 18).  
Franke fails to teach a formulation comprising oxcarbazepine comprising a homogeneous matrix comprising oxcarbazepine, a matrix-forming polymer, at least one agent that enhances the solubility of oxcarbazepine.
Howard discloses a controlled-release pharmaceutical formulation providing pH-independent drug release which overcomes the problems of bioavailability variation during therapy (col 1, lines 5-27).  The sustained release formulation of Howard provides release into media of differing pH and provides consistent sustained release of the drug inside and outside of the stomach (col 1, lines 15-57).  The 
It would have been obvious to one of ordinary skill in the art to incorporate oxcarbazepine into the formulation of Howard to afford a controlled-release formulation of oxcarbazepine for the treatment of seizures. The controlled-release oxcarbazepine formulation will have the advantage of avoiding spikes in the drug serum level, thereby alleviating side effects, and the advantage of being taken less frequently than an immediate release formulation, thereby increasing patient compliance with taking the medication on the schedule directed by their doctor.  The expectation of success is high, as the formulation of Howard is designed for basic medicaments, and oxcarbazepine is a basic medicament.   It would have been obvious to use the formulation comprising oxcarbazepine to treat tonic-clonic seizures, as oxcarbazepine treats tonic-clonic seizures.  Regarding the steady-state Cmax levels of claims 2-3, it would have been obvious to one of ordinary skill in the art to minimize fluctuations between Cmin and Cmax of the monohydroxy derivative of oxcarbazepine, as Franke teaches that undesired rapid increase of the plasma level of the monohydroxy derivative of oxcarbazepine causes undesired side effects.   In the course of reducing undesired side effects, the artisan would find a steady-state Cmax level of the monohydroxy derivative of oxcarbazepine in the range of about 6 micrograms/ml to about 10 migrograms/ml and the range of about 2 migrograms/ml to about 5 .

Claims 1-2, 5-10, and 21-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20070092559 to Yuan (IDS filed 1/18/2019) in further view of US 20030190361 to Schlutermann (IDS filed 1/18/2019).  Yuan teaches a pharmaceutical formulation comprising a pharmaceutically active substance in which enteric protection is desired (paragraph 31), a pH sensitive polymer such as cellulose acetate phthalate (paragraph 37; claim 1), homogeneously distributed in a carrier matrix comprising a solvent and/or solvent mixture, such as polyethylene glycol and acetone (paragraphs 41 and 48).  Yuan teaches the mixtures are suitable for oral administration and encapsulation within pharmaceutical capsules (paragraph 35).  In one example, six soft capsules were prepared (a pharmaceutical formulation comprising multiple units) (paragraph 50).  Upon contact with water, the filling mixture of the capsules congeal and form a solid mass with the active agent entrapped or retained therein (a solid matrix) (paragraph 36).  The pH sensitive polymer of Yuan corresponds to Applicant's at least one release promoting agent comprising a polymer having pH-dependent solubility.  Yuan teaches that antiepileptics are pharmaceutically active substances in which enteric protection is desired (paragraph 42).  
Yuan fails to teach incorporation of oxcarbazepine. 
Schultermann teaches oxcarbazepine (an antiepileptic) is administered in oral dosage forms in the amount of 600 mg (abstract; examples).  The amount of oxacarbazepine required and the release rate thereof may be determined by in vitro or in vivo techniques, determining how long a particular 
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to incorporate oxcarbazepine as the pharmaceutical active substance of Yuan, as Yuan teaches that antiepileptic agents are preferred, and oxcarbazepine is a known antiepileptic.  Therefore it would have been obvious to incorporate oxcarbazepine into the pharmaceutical formulation of Yuan to treat epileptic seizures.  The expectation of success is high, as Schultermann teaches oxcarbazepine is administered in oral dosage forms.  It would have been obvious to optimize the amount of drug to improve the efficacy of the formulation and in this way, would find 600 mg through routine experimentation.  The art provides sufficient guidance to this end, as Schultermann teaches 600 mg.  It would have been further obvious to optimize the amount of acetone (agent that enhances the solubility of oxcarbazepine) to find the instant values of “up to 90% by weight”, “1% to 80% by weight”.  The art provides sufficient guidance to this end, as Schultermann teaches "about 50% to about 80% by weight" (paragraph 41), which overlaps with the claimed ranges.  Similarly, Applicant’s “from 1% to 50% by weight” water-swellable polymer overlaps with “about 50% to about 80% by weight” (paragraph 41) and the instant range would be achievable through routine experimentation.   Regarding the Cmax level of the monohydroxy derivative provided by the formation recited in claim 1, this is a property of the formulation.  A composition cannot be separated from its properties.  As the formulation rendered obvious by Yuan in view of Schultermann is structurally identical to the instant formulation, it must share the same properties as the instant formulation, that is, provide a Cmax level of the monohydroxy derivative of oxcarbazepine in the range of about 6 micrograms/mL to about 10 micrograms/ml and a Cmin level of the monohydroxyl derivative of oxcarbazepine in the range of about 2 micrograms/ml to about 5 micrograms/ml.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5-10, and 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9855278.   Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims are directed to a once-a-day pharmaceutical formulation comprising oxcarbazepine in a solid homogeneous matrix comprising: (a) a matrix-forming polymer; (b) at least one release promoting agent comprising a polymer having pH-dependent solubility selected from the group consisting of cellulose acetate phthalate, cellulose acetate succinate, methylcellulose phthalate, ethylhydroxycellulose phthalate, polyvinylacetate phthalate, polyvinylbutyrate acetate, vinyl acetate-maleic anhydride copolymer, styrene-maleic mono-ester copolymer, Eudagrit L100-55 (Methacrylic Acid-Ethyl Acrylate Copolymer (1:1)), and methyl acrylate-methacrylic acid copolymers wherein, in vitro: (i) between 20 and 74% of the total 

Claims 1-2, 5-10, and 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9351975. Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims anticipate the instant claims.  The patent claims are directed to a once-a-day pharmaceutical formulation comprising a homogeneous matrix of oxcarbazepine; a matrix-forming polymer; and at least one release promoting agent comprising a polymer having pH-dependent solubility selected from the group consisting of cellulose acetate phthalate, cellulose acetate succinate, methylcellulose phthalate, ethylhydroxycellulose phthalate, polyvinylacetate phthalate, polyvinylbutyrate acetate, vinyl acetate-maleic anhydride copolymer, styrene-maleic mono-ester copolymer, Eudagrit L100-55 (Methacrylic Acid-Ethyl Acrylate Copolymer (1:1)), and methyl acrylate-methacrylic acid copolymers. Although the patent claims do not appreciate the release characteristics required by instant claim 24, a composition cannot be separated from its properties, and as the once-a-day pharmaceutical formulation of the patent claims is structurally identical to the formulation of the instant claims, the patent formulation must inherently share the same properties as the instant claims, that is, it must inherently provide the same release characteristics of oxcarbazepine.  

Claims 1-3, 5, 7-17 and 20-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of US Patent No. 9119791.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant and patent claims are both drawn to a pharmaceutical formulation for once-a-day administration of oxcarbazepine comprising a homogeneous mixture of (a) oxcarbazepine; (b) 1-50%, by weight of the .  

Claims 1-3, 5, 7-17 and 20-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 9119792.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are generic to the patent claims, or in other words, the instant claims are anticipated by the patent claims.  The patent claims are directed to a pharmaceutical formulation for once-a-day administration of oxcarbazepine comprising multiple units, wherein each unit comprises a homogeneous mixture of: (a) oxcarbazepine;  (b) 1-50%, by weight of the formulation, a matrix-forming polymer;  (c) 1-80%, by weight of the formulation, at least one agent that enhances the solubility of oxcarbazepine;  and (d) 10-90%, by weight of the formulation, at least one release promoting agent comprising a polymer having pH-dependent solubility selected from the group consisting of cellulose acetate phthalate, cellulose acetate succinate, methylcellulose phthalate, ethylhydroxycellulose phthalate, polyvinylacetate phthalate, polyvinyl butyrate acetate, vinyl acetate-maleic anhydride copolymer, styrene-maleic mono-ester copolymer, Eudragit L100-55 (Methacrylic Acid-Ethyl Acrylate Copolymer (1:1)), and methyl acrylate-methacrylic acid copolymers.  

s 1-3, 5, 7-17 and 20-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 8821930.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are generic to all that is recited in the patent claims, or in other words, the instant claims are anticipated by the patent claims.  The patent claims are directed to a pharmaceutical formulation for once-a-day administration of oxcarbazepine comprising a homogeneous matrix comprising: (a) oxcarbazepine; (b) 1-50%, by weight of the formulation, a matrix-forming polymer;  (c) 1-80%, by weight of the formulation, at least one agent that enhances the solubility of oxcarbazepine;  and (d) 10-90%, by weight of the formulation, at least one release promoting agent comprising a polymer having pH-dependent solubility selected from the group consisting of cellulose acetate phthalate, cellulose acetate succinate, methylcellulose phthalate, ethylhydroxycellulose phthalate, polyvinylacetate phthalate, polyvinylbutyrate acetate, vinyl acetate-maleic anhydride copolymer, styrene-maleic mono-ester copolymer, Eudragit L100-55 (Methacrylic Acid--Ethyl Acrylate Copolymer (1:1)), and methyl acrylate-methacrylic acid copolymers.   

Claims 1-3, 5, 7-17 and 20-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of US Patent No. 8617600.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are generic to all that is recited in the patent claims, or in other words, the instant claims are anticipated by the patent claims.  The patent claims are directed to a solid oral pharmaceutical formulation for once-a-day administration of oxcarbazepine comprising a homogeneous matrix comprising: (a) oxcarbazepine; (b) 1-50%, by weight of the formulation, a matrix-forming polymer selected from the group consisting of cellulosic polymers, alginates, gums, cross-linked polyacrylic acid, carageenan, polyvinyl pyrrolidone, polyethylene oxides, and polyvinyl alcohol;  (c) 1-80%, by weight of .  

Claims 1-3, 5, 7-17 and 20-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of US Patent No. 8017149.  Although they are not identical, the instant and patent claims are not distinct from each other because the instant claims are generic to the patent claims, or in other words, the instant claims are anticipated by the patent claims.  The patent claims are directed to a pharmaceutical formulation for once-a-day administration of oxcarbazepine comprising multiple units, wherein each unit comprises a homogeneous mixture of (a) oxcarbazepine, (b) at least one agent that enhances solubility of oxcarbazepine, and (c) at least one release promoting agent, wherein said release promoting agent comprises a polymer having pH-dependent solubility, and wherein each unit has a release profile for the oxcarbazepine different from other units.   This anticipates the instant claims.

Claims 1-3, 5, 7-17 and 20-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9370525. Although the both the instant and patent claims are directed to a pharmaceutical formulation for once-a-day administration comprising oxcarbazepine in a homogeneous matrix comprising at least one agent that enhances the solubility of oxcarbazepine selected from the group consisting of surface active agents, complexing agents, cyclodextrins, and pH modifying agents, and further comprising at least one release promoting agent comprising a polymer having pH-dependent solubility selected from the group consisting of cellulose acetate phthalate, cellulose acetate succinate, methylcellulose phthalate, ethylhydroxycellulose phthalate, polyvinylacetate phthalate, polyvinylburtyrate acetate, vinyl acetate-maleic anhydride copolymer, styrene-maleic mono-ester copolymer, Eudragit L 100-55 (Methacrylic Acid - Ethyl Acrylate Copolymer (1:1)), and methyl acrylate-methacrylic acid copolymers. 

Claims 1-3, 5, 7-17 and 20-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of US Patent No. 8211464.  Although they are not identical, the instant and patent claims are not distinct from each other because they are both directed to a pharmaceutical formulation for once-a-day administration of oxcarbazepine comprising multiple units, comprising  (a) oxcarbazepine, (b) at least one agent that enhances the solubility of oxcarbazepine, (c) at least one release promoting agent comprising a polymer having pH-dependent solubility, such as cellulose acetate phthalate, cellulose acetate succinate, methylcellulose phthalate, ethylhydroxycellulose phthalate, polyvinylacetate phthalate, polyvinylbutyrate acetate, vinyl acetate-maleic anhydride copolymer, styrene-maleic mono-ester copolymer, or methyl acrylate-methacrylic acid copolymers, and (d) a matrix forming polymer (water-swellable polymer) as a carrier matrix.   This anticipates the instant claims.

s 1-3, 5, 7-17 and 20-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 7722898.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are generic to the patent claims, or in other words, the instant claims are anticipated by the patent claims.  The patent claims are directed to a pharmaceutical formulation for once-a-day administration of oxcarbazepine comprising a homogeneous matrix comprising: (a) oxcarbazepine; (b) a matrix-forming polymer selected from the group consisting of cellulosic polymers, alginates, gums, cross-linked polyacrylic acid, carageenan, polyvinyl pyrrolidone, polyethylene oxides, and polyvinyl alcohol;  (c) at least one agent that enhances the solubility of oxcarbazepine selected from the group consisting of surface active agents, complexing agents, cyclodextrins, pH modifying agents, and hydration promoting agents;  and (d) at least one release promoting agent comprising a polymer having pH-dependent solubility selected from the group consisting of cellulose acetate phthalate, cellulose acetate succinate, methylcellulose phthalate, ethylhydroxycellulose phthalate, polyvinylacetate phthalate, polyvinylbutyrate acetate, vinyl acetate-maleic anhydride copolymer, styrene-maleic mono-ester copolymer, and Eudragit L100-55 (Methacrylic Acid-Ethyl Acrylate Copolymer (1:1)), and methyl acrylate-methacrylic acid copolymers. 

Claims 1-3, 5, 7-17 and 20-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of US Patent No. 11166960.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant and patent claims are both drawn to a controlled-release formulation comprising a homogeneous matrix comprising (a) oxcarbazepine, (b) a matrix-forming polymer selected from the group consisting of cellulosic polymers, alginates, gums, cross-linked polyacrylic acid, carageenan, polyvinyl pyrrolidone, .

Claims 1-3, 5, 7-17 and 20-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over copending Application No. 17/081,383.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both the instant claims and the copending claims are directed to a controlled-release formulation comprising a homogeneous mtrix comprising: (a) oxcarbazepine, (b) a matrix-forming polymer selected from the group consisting of cellulosic polymers, alginates, gums, cross-linked polyacrylic acid, carrageenan, polyvinyl pyrrolidone, polyethylene oxides, and polyvinyl alcohol, and (c) at least one agent that enhances the solubility of oxcarbazepine.

  
Response to Arguments
Applicant argues that the claims have been amended to a similar scope as the allowed claims of Application No. 17/238,796.   Applicant submits a copy of the Declaration of Dr. Kiser with accompanying exhibits that was filed in Application No. 17/238,796, and states that the claims in the instant claims are patentable.   Applicant requests the Examiner hold the double patenting rejections in abeyance until such time as the claims at issue are deemed otherwise allowable.
Applicant’s arguments have been fully considered but are not found persuasive.     Regarding applicant’s request that the double patenting rejections be held in abeyance until such time as the claims at issue are deemed otherwise allowable, the examiner’s response is that the double patenting rejections are proper and will remain on the record.  Regarding applicant’s arguments related to the Declaration of Dr. Kiser filed in another case, the examiner notes that the patentably of each application 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        



December 29, 2021